Kitchen v Crotona Park W. Hous. Dev. Fund Corp. (2016 NY Slip Op 08323)





Kitchen v Crotona Park W. Hous. Dev. Fund Corp.


2016 NY Slip Op 08323


Decided on December 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2016

Tom, J.P., Friedman, Saxe, Feinman, Kahn, JJ.


2444 303748/10

[*1]William Kitchen, Plaintiff-Respondent,
vCrotona Park West Housing Development Fund Corporation, et al., Defendants-Appellants.


Perry, Van Etten, Rozanski & Primavera, LLP, New York (Amara S. Faulkner of counsel), for appellants.
Simon Eisenberg & Baum, LLP, New York (Eric M. Baum of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Elizabeth A. Taylor, J.), entered October 21, 2015, which, in this action for personal injuries sustained when part of the ceiling in plaintiff's apartment fell on his head, denied defendants' motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
Following the filing of a note of issue, defendants moved for summary judgment dismissing the complaint. Supreme Court denied the motion because it was untimely and defendants had failed to demonstrate good cause to excuse the untimeliness (see Brill v City of New York, 2 NY3d 648, 652 [2004]); defendants did not appeal from that order.
Defendants moved to reargue and the court denied the motion. Defendants' appeal from that order must be dismissed since no appeal lies from the denial of a motion for reargument (see D'Alessandro v Carro, 123 AD3d 1, 7 [1st Dept 2014]). Furthermore, since defendants did not appeal from the order that denied their motion for summary judgment, their arguments on the merits are not properly before this Court (see D'Andrea v Hutchins, 69 AD3d 541 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 13, 2016
CLERK